Citation Nr: 1533679	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO. 09-30 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right knee osteoarthritis.

2. Entitlement to service connection for left knee osteoarthritis.

3. Entitlement to an evaluation in excess of 30 percent for a cervical spine disability.

4. Entitlement to a total disability rating based upon individual unemployability.

5. Entitlement to service connection for urinary incontinence, claimed as secondary to the service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007, July 2008, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While the Veteran was scheduled to appear at a hearing before the Board, he withdrew his request in an August 2014 written correspondence.  As such, the Board deems his request for a hearing withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for urinary incontinence and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence does not support finding that the Veteran's currently diagnosed bilateral knee osteoarthritis is caused by or otherwise related to service. 

2. Throughout the rating period on appeal, the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine to no less than 10 degrees and the combined range of motion of the cervical spine was more than 110 degrees with no ankylosis or prescribed bedrest.


CONCLUSIONS OF LAW

1. The criteria for service connection for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria for service connection for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for an evaluation in excess of 30 percent for the cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code (DC) 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in November 2006, October 2007, September 2010, and November 2011, satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  As the issues of entitlement to service connection for urinary incontinence and entitlement to a TDIU are being remanded, no further discussion as to VA's duty to notify and assist is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  The Veteran also withdrew a request for a hearing before the Board in an August 2014 written correspondence.  As such, his previous request for a hearing is deemed withdrawn. 

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with a VA examinations (the reports of which have been associated with the claims file) in December 2006, November 2007, and June 2010.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes and discussed the presence of physical symptoms and their functional impairment.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

While a VA medical opinion with regard to the service connection claims was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that the Veteran's bilateral knee arthritis, diagnosed more than a decade after he separated from service, was the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Further, the Veteran has not demonstrated himself to possess the necessary expertise to render a complex medical opinion.  Therefore, he is not competent to relate his bilateral knee arthritis to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, VA's duty to provide a medical opinion is not triggered.  See Waters, 601 F.3d 1274.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

III. Service Connection - Bilateral Knee Arthritis

The Veteran has asserted that his current bilateral knee disability is the result of his military service.  He has not identified a specific injury in service or asserted that his disability began while in service.

The Veteran was afforded a VA examination in November 2007.  The examination report reflects a diagnosis, by X-ray, of mild bilateral degenerative changes of the knees.  As such, the criteria for element one of service connection, evidence of a current disability, is satisfied.
However, the evidence does not support a finding that the Veteran experienced an in-service knee injury.  Review of the service treatment records reveals no treatment for or complaints of knee pain.  The Veteran was seen extensively in service as the record reflects more than 100 instances of documented treatment for various other illnesses or injuries.  Further, reports of medical examinations from 1982 and 1991 indicate that the Veteran's knees were normal at that time.  The examination report also demonstrates that the Veteran reported the onset of knee pain was 2004 and did not identify a particular cause.

Based on the evidence described, the Board does not find it as likely as not that the Veteran experienced an in-service knee injury.  Review of the service treatment records reveals no complaints or treatment of knee symptoms, despite an extensive history of treatment throughout service for a variety of other ailments, including the service-connected neck disability.  Moreover, the Veteran has not identified a specific injury or even asserted that his knee condition began in service and continued to the present.  Further, the Veteran reported the date he first experienced symptoms was some time in 2004, approximately 12 years after separation.  The Board finds it highly unlikely that the Veteran would have readily sought treatment for his other in-service injuries yet avoided seeking medical attention for a knee injury.  In sum, the evidence simply does not support finding that the Veteran experienced an in-service knee injury.

Additionally, the evidence does not support a finding that the Veteran's current bilateral knee condition is otherwise related to service.  As described, there is no medical record of treatment for a knee condition during service.  Moreover, the Veteran reported that he first experienced knee pain in 2004.  Absent the Veteran's own assertions that his knee disability is related to service, there is no evidence suggesting a nexus.  In that regard, although the Veteran is competent to report observable symptoms, such as pain, he is not competent to provide an opinion as to whether his current disability is causally or etiologically related to his service or whether it onset during active duty.  The Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), however, the specific issue in this case, the etiology of a bilateral knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his current bilateral knee disability because the most persuasive and probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for bilateral knee osteoarthritis is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, there is no medical evidence of arthritis within one year of separation from service.  Therefore, service connection on a presumptive basis is also not warranted.

IV. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

V. Increased Rating - Cervical Spine

Initially, the Board notes that the Veteran is currently in receipt of a 10 percent evaluation for left side radiculopathy related to his cervical spine disability.  In this decision the Board has remanded his claim for urinary incontinence secondary to the neck disability.  The Veteran has not reported any other neurological impairments or asserted that he has any additional symptoms related to his neck disability.  He also had not appealed the 10 percent evaluation for left side radiculopathy.  Therefore, no further discussion regarding his radiculopathy or urinary incontinence will be undertaken.

Throughout the period on appeal, the Veteran's neck disability has been rated as 30 percent disabling under Diagnostic Code 5243.  Diagnostic Code 5243 directs that intervertebral disc syndrome of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of the motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

The most probative medical evidence consists of the three examination reports.  The first examination, conducted in December 2006, revealed flexion to 10 degrees, extension to 25 degrees, and 110 degrees of total range of motion, with no additional limitation after repetition.  Mild to moderate fatigue, weakness, and lack of endurance were noted after repetition.  A slight muscle spasm was noted during range of motion testing.  No IVDS was reported although the Veteran did report flare-ups that resulted in an additional 25 percent functional impairment due to malaise and dizziness.  He also reported unsteadiness and sleep disturbance due to neck pain.

A second examination was conducted in November 2007.  The report revealed flexion to 30 degrees, with additional limitation to 25 degrees after repetition.  Extension was to 25 degrees, with additional limitation to 20 degrees after repetition.  Total range of motion was 155 degrees with additional limitation to 125 degrees after repetition.  The examiner specifically noted the absence of IVDS as well as any ankylosis of the cervical spine.

A third examination conducted in June 2010 revealed forward flexion to 20 degrees, extension to 25 degrees, and total range of motion equal to 147 degrees.  The Veteran had no tenderness, guarding, or muscle spasm.  Strength and sensory examination was normal and no radiculopathy was noted.  The Veteran's gait was also normal and the examiner specifically noted the absence of IVDS and ankylosis.  The Veteran denied flare-ups.

Based on the evidence described above, the Board finds that the Veteran's neck disability more closely approximates a 30 percent disability rating for the entire period on appeal.  Specifically, the examination reports reflect that, at most, the Veteran's cervical spine was limited to 10 degrees of forward flexion and 110 degrees of combined range of motion.  This limitation of motion reflects a 30 percent disability rating under the general rating formula for spine disabilities.  A higher rating is warranted for unfavorable ankylosis of the entire cervical spine, or four to six weeks of incapacitating episodes over the previous year.  At no point did the Veteran report any incapacitating episodes.  No ankylosis was observed during the period on appeal.  While repetition testing at the first two examinations did result in a decrease in motion, the Veteran's neck disability was never productive of ankylosis, favorable or unfavorable.  Rather, the Veteran has been able to move his neck, albeit in a limited fashion, throughout the period on appeal.

The Board has also considered whether the Veteran's neck disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  As the Veteran has already been assigned the maximum schedular rating for limitation of motion of the cervical spine, a higher rating is not warranted based on additional limitation of motion due to such factors as pain, pain on motion, weakened movement, incoordination, or excessive fatigability because the maximum limitation of motion, prior to ankylosis (ankylosis means no motion), is established.  See id.  In this regard the Board notes that a higher evaluation is only warranted if the evidence demonstrates unfavorable ankylosis of the entire cervical spine.  As described, the Veteran's neck disability has not been productive of ankylosis at any point during the period on appeal.  Further, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest.  Therefore, a higher rating for IVDS is not warranted either.

In sum, the evidence reflects that a rating in excess of 30 percent for the Veteran's neck disability is not warranted throughout the rating period.  As the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VI. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's neck disability is specifically contemplated by the schedular rating criteria.  The Veteran's neck disability has been manifested by pain and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for right knee osteoarthritis is denied.

Entitlement to service connection for left knee osteoarthritis is denied.

Entitlement to an evaluation in excess of 30 percent for a cervical spine disability is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted that his urinary incontinence is related to his service-connected cervical spine disability.  Review of the June 2010 VA examination report reflects that the Veteran does have urinary incontinence.  Further, the examiner indicated that it may be related to his neck, although the report is unclear as to whether the examiner is referring to the service-connected neck or nonservice-connected thoracolumbar spine condition.  To date, no medical opinion has been obtained on the issue of secondary service connection.  Therefore, remand is required to acquire an adequate medical opinion.

The Veteran has also claimed that he is unable to work due to his service connected disabilities.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16. 

With regard to the Veteran's TDIU claim, the Board notes that he was recently service-connected for a psychiatric disability in February 2015.  The RO has not adjudicated the Veteran's TDIU claim since the grant of service-connection.  Further, the Veteran has not been afforded a medical examination to determine the functional impact of his service-connected disabilities have, either alone or in concert, on his ability to secure and maintain a substantially gainful occupation.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2014).  Thus, remand is required to obtain the appropriate examination.

Accordingly, the issue is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from February 2015 to the present.  All attempts to obtain these records should be documented.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his urinary incontinence.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the entire medical record the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed urinary incontinence began in service, was caused by service, or is otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed urinary incontinence was caused or aggravated by his service-connected cervical spine disability?

Aggravation is defined as the permanent worsening beyond the natural progression of the condition.

A full and complete rationale must accompany any opinion provided.

3. After the above requested development is completed, schedule the Veteran for an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.

The examiner is asked to assess the Veteran's service-connected disabilities and provide a detailed description of their functional effect, either alone, or in combination, on the Veteran's ability to secure and follow substantially gainful employment.  When performing this evaluation, the examiner should ignore the effects of the Veteran's age and any non-service connected disabilities.

4. After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU.  For any period where the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).

5. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6. Thereafter, the AMC/RO should re-adjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


